UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5264


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EDWIN F. ALVANEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cr-00326-DKC-2)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren E. Gorman, Chevy Chase, Maryland, for Appellant. Rod J.
Rosenstein,  United   States  Attorney,  Peter   M.   Nothstein,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edwin    F.    Alvanez    appeals          from       his    conviction      on    a

guilty plea and sentence on charges of knowing possession of an

unregistered       firearm,    in     violation             of     26    U.S.C.       §§ 5841,

5861(d), 5871 (2006) (Count One), and knowing possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922

(g)(1) (2006) (Count Nine).            Alvanez filed a motion to withdraw

his guilty plea, which the district court denied.                                The district

court sentenced him to 120 months’ imprisonment on Count One and

60 months’ imprisonment on Count Nine, to run consecutively, for

a   total   term    of    imprisonment          of   180         months.         He   appeals,

asserting that the district court erred in denying his motion to

withdraw his guilty plea, and in calculating his sentence.                                    He

further asserts ineffective assistance of counsel.                            We affirm.

            We   review     Alvanez'    claim          of    error       in   the     district

court’s denial of his motion to withdraw his guilty plea for

abuse of discretion.          See United States v. Ubakanma, 215 F.3d

421, 424 (4th Cir. 2000).            Alvanez contends that his guilty plea

was   involuntary         because      he       had         limited        education        and

intelligence.       In light of the district court’s full compliance

with Fed. R. Crim. P. 11 in accepting Alvanez’ guilty plea,

during which Alvanez had the full advice of counsel, he has not

“offered    credible      evidence    that       his    plea       was     not    knowing     or



                                            2
otherwise involuntary.”               Id. 1   He also asserts that the plea was

involuntary       because       the     district          court    later     enhanced    his

sentence four levels, 2 an enhancement which was not anticipated

by the parties at the time of the plea.                            However, the record

reflects that Alvanez was fully informed that the district court

was not bound at sentencing by the guidelines calculation in the

plea       agreement,    and    he    admitted       to    the    facts     supporting   the

enhancement of which he now complains.                       On these facts, we find

no abuse of discretion in the court’s denial of Alvanez’ motion

to withdraw his plea.

               Alvanez    also       asserts       error    in    the   district    court’s

application of the USSG § 2K2.1(b)(6) enhancement, claiming that

it was not included in the plea agreement and, citing Apprendi

v. New Jersey, 530 U.S. 466 (2000), asserting that it should

have been submitted to a jury for proof beyond a reasonable

doubt.       As stated above, the district court was not bound by the

plea       agreement    in     rendering       its    sentence,         a   fact   of   which



       1
        Alvanez’ expert witness, Dr. David Williamson, who
testified at sentencing that Alvanez had limited intelligence
and education, did not opine that Alvanez was unable to
understand the charges against him or his rights, or that
Alvanez’ limitations rendered him incompetent to plead guilty.
       2
        The four-level enhancement was based on Alvanez’ use of
the firearm during the commission of another felony, pursuant to
U.S.   Sentencing   Guidelines  Manual  (“USSG”),  § 2K2.1(b)(6)
(2008).



                                               3
Alvanez was fully aware.             Nor does Apprendi provide relief here,

because Alvanez admitted the facts on which the district court

relied in applying the enhancement.              Id. at 490.

                Finally,   Alvanez’     ineffective     assistance          of   counsel

claim      is     not     cognizable    on     direct        appeal     unless      such

ineffectiveness appears conclusively on the face of the record.

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

As   our    review      does   not   demonstrate      such    ineffectiveness,        we

decline to consider Alvanez’ claim at this juncture.

                Accordingly,     we     affirm     Alvanez’         conviction       and

sentence.        We dispense with oral argument because the facts and

legal      contentions     are   adequately      presented      in    the    materials

before     the    court    and   argument     would    not    aid     the   decisional

process.

                                                                                 AFFIRMED




                                          4